Citation Nr: 1116492	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder. 

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A February 2006 rating decision granted service connection for posttraumatic stress disorder (PTSD) rated 30 percent, effective November 9, 2005; a May 2007 rating decision continued a 10 percent rating for the Veteran's left ankle disability; and a May 2009 rating decision denied service connection for pulmonary fibrosis and reopened and denied claims of service connection for bilateral hearing loss and tinnitus.  

In July 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration). 

The matters of service connection for a left leg/knee disability and entitlement to a total rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disorder was not manifested in service and a preponderance of the evidence is against a finding that a current lung disorder is related to an event, injury, or disease in service, to include Agent Orange exposure.  

2.  Throughout the appeal period the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, to include difficulty in establishing and maintaining effective work and social relationships; but was not manifested by deficiencies in most areas or an inability to establish and maintain effective relationships.

3.  Throughout the appeal period the Veteran's service-connected left ankle disability has been manifested by no more than moderate limitation of motion.

4.  An unappealed January 2004 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

5.  Evidence received since the January 2004 rating decision establishes diagnoses of bilateral hearing loss and tinnitus, relates to unestablished facts necessary to substantiate the claims of service connection and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).
 
2.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  A rating in excess of 10 percent for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Code 5271 (2010).

4.  New and material evidence has been received and the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  "[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, different notice provisions are applicable.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2009).  Regarding claims to reopen, VCAA notice must advise the Veteran of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The notice must also advise the Veteran of what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Regarding the Veteran's claims to reopen, the Board finds that VCAA is deemed met as the claims or reopened and remanded for further development.  Likewise, regarding the Veteran's claim for an increased initial evaluation for PTSD, the Board notes that VCAA notice is met as this appeal was taken from a rating decision granting service connection.  Regarding the claim for service connection, an October 2008 letter provided the appropriate content of notice prior to adjudication of the claim in a May 2009 rating decision.  Regarding the claim for an increased evaluation, a March 2007 letter provided the required notice.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration, and identified private medical records have been obtained.   Regarding the claim for service connection for a lung disorder, VA did not provide the Veteran with a medical examination but none was required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish any inservice event, injury, or disease related to a lung disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Regarding the claims for increased evaluations, VA provided PTSD examinations in January 2006, March and July 2007, June 2008, and February 2009, and orthopedic examinations in August 2006, March 2007, June 2008, and February 2009.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough clinical examination relevant to the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination, that examination must be adequate).  Additionally, the Veteran provided testimony at a July 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent, including Agent Orange, during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran were exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for:  hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27630-41 (May 20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

Notwithstanding the foregoing, the veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's personnel records indicate service in Vietnam.  The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to respiratory dysfunction.  His lungs and chest were normally clinically on January 1970 service entrance examination and September 1971 service separation examination.   

An April 2006 VA chest X-ray was interpreted as revealing bilateral lung fibrosis with a nodular density in the lower lung field on lateral view.

A June 2008 private outpatient treatment record notes that the Veteran had acute bronchitis.  A June 2008 private CT scan notes that the Veteran had mild adenopathy, a 5 mm noncalcified right middle lobe pulmonary nodule, and mild bronchial wall thickening with emphysema.  A portable chest X-ray showed no active process.  

On February 2009 VA examination the examiner noted that the Veteran did not have respiratory problems.  A January 2010 VA chest X-ray was interpreted as revealing no active chest process.  

At the July 2010 Board hearing, the Veteran reported that he had current shortness of breath, which he'd had for quite a few years.  

The Board finds that service connection is not warranted for a lung disorder.  Initially, it is noted that there are currently diagnosed lung disorders - lung fibrosis and emphysema.  38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Regarding presumptive service connection, the Veteran's service in Vietnam indicates exposure to Agent Orange.  However, neither diagnosed lung disorder is among the disorders for which presumptive service connection is available.  See 38 C.F.R. §§ 3.307, 3.309 (e).  Therefore, service connection on a presumptive basis is not warranted.

Service connection on a direct basis is also not warranted.  The Veteran's STRs show no evidence of a lung disorder manifested in service.  The Veteran has not provided lay testimony that any lung symptomatology occurred during service.  At the hearing, the Veteran reported that he's had shortness of breath for quite a few years.  He also provided lay testimony that his condition is related to Agent Orange exposure.  The first postservice medical evidence of record regarding any lung disorder was not until 2006.  

The Board finds that the evidence does not demonstrate a relationship between the Veteran's current lung disorder and active service.  Although the Veteran provided statements regarding such a nexus, the Board finds that these are not competent lay evidence because in this case, such an opinion would require medical skill, knowledge, expertise and training including:  knowledge of the etiology of disease; review of current clinical findings and interpretation of diagnostic studies; and correlation with past medical records and reported history.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 (indicating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Even if the Veteran has been suffering from shortness of breath for quite a few years, he was discharged from service in 1971, almost 40 years ago.  This lapse in time weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  For an initial disability rating, VA must consider the severity of the disability during the period for which veteran is eligible for service connection starting on the date the application was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	PTSD

The Veteran filed a claim for service connection for PTSD in April 2003.  Accordingly, relevant evidence beginning during that time period is considered herein.  The Veteran's PTSD is currently assigned a 30 percent evaluation, which contemplates  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation contemplates show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a December 2004 VA medical record, the Veteran reported nightmares, intrusive thoughts, guilt, detached feelings in relationships, hypervigilance, irritability, sleep disturbance, loss of interest in activities, and self-medicating to mask his symptoms.  Upon examination, the Veteran was well-groomed and fully oriented.  There were no psychomotor abnormalities, normal speech, a congruent mood, coherent and goal-directed thought process, no suicidal or homicidal ideations, intact memory, average intelligence, and good insight and judgment.  The Veteran had an anxious and restricted affect.  The examiner assigned a GAF score of 40, which contemplates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In an April 2005 VA medical record, the Veteran reported good sleep but that he heard voices occasionally and had paranoia.  Upon examination, he was alert and oriented and neatly dressed. There were no speech problems, no suicidal or homicidal ideations, delusions.  There was a coherent, logical, and goal-directed thought process and fair judgment and insight.  A November 2005 outpatient treatment record notes that the Veteran reported nightmares.  On mental status examination the Veteran was neatly dressed and groomed and had logical and coherent speech of normal rate and volume.  He had a euthymic mood and bright affect.  His thoughts were goal directed and he did not have paranoia, obsessions, active delusional thinking, or audio/visual hallucinations.  Judgment, insight, and impulse control were all good.  Remote and recent memory was intact with adequate attention and concentration.  He was oriented to time, person, and place and denied suicidal or homicidal ideation.  The diagnosis was PTSD and anxiety NOS.  A GAF of 50 was assigned, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.

A December 2005 Vet Center intake form notes that the Veteran reported a depressed mood without suicidal or homicidal ideation.  On mental status examination the Veteran was neat, anxious, of average intelligence, had appropriate speech, was oriented as to person, place, and time, had normal memory function, had a labile affect, had agitated and restless motor function, and had fair judgment.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The planned intervention was to assess the Veteran for PTSD.  A December 2005 VA outpatient treatment record notes that the Veteran was alert and oriented to person, place, and time.  He reported no suicidal or homicidal ideation.  December 2005 through February 2006 Vet Center treatment notes document that the Veteran was diagnosed with PTSD and depression.  The provider wanted to rule out alcohol and marijuana abuse and the Veteran later stated that he was clean.  He denied suicidal or homicidal ideation, plans, or intent.  He reported relationship problems.  

On January 2006 VA examination the Veteran reported poor sleep, intrusive memories of Vietnam about 1 to two times per week, and that he felt that people were occasionally following him.  He reported hypervigilance, relationship problems, and a depressed mood.  It was noted that he had had approximately 25 jobs since leaving the military and would typically become angry on a job and quit.  He lived with his girlfriend and had friends in Fort Worth that he had phone contact with about once per week.  He had a strained relationship with his mother although he spoke with her on the phone monthly and he had no current leisure pursuits.  He did not report a history of assaultiveness but reported risky behaviors as suicide attempts (such as stepping into fights).  On mental status examination there was no impairment of thought process or communication although the Veteran sometimes had difficulty with dates.  He reported having visual hallucinations of thinking he saw people hanging around waiting for him (about once every two months).  He also reported feeling like people were following him on the highway.  He denied suicidal or homicidal ideation.  He was appropriately dressed and groomed.  He reported working on the home he stayed in to pay for room and board.  He was fully oriented, had memory and intellect grossly intact, and denied obsessive or ritualistic behavior.  His speech was goal directed in content with normal rate and flow.  He denied panic attacks, but endorsed feeling anxious daily.  There was no impaired impulse control.  He had poor sleep and problems with anger that led to employment difficulty.  He also had poor concentration and hypervigilance.  The diagnosis was PTSD and depression NOS.  A GAF of 50 was assigned, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.

A January 2006 VA outpatient treatment record notes that the Veteran was alert and oriented to person, place, and time.  He reported no suicidal or homicidal ideation.  A January 2006 outpatient treatment record notes that on mental status examination the Veteran was well groomed with speech of normal rate and volume.  His mood was mildly depressed with appropriate blunted affect.  He was alert and oriented to name, place, and date and his concentration and memory were intact.  His thought was coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnosis was major depression and PTSD by history.   

A February 2006 VA outpatient treatment record notes that the Veteran was irritable at work.  His girlfriend reported that he was very paranoid and jealous and thought he was being followed.  The Veteran endorsed a depressed mood with poor energy, interest, and concentration.  His appetite and sleep were poor.  He denied suicidal or homicidal ideation and although he was anxious at times there was no mania or psychosis.  On mental status examination the Veteran was well groomed with speech of normal rate and volume.  His mood was mildly depressed with appropriate blunted affect.  He was alert and oriented to name, place, and date and his concentration and memory were intact.  His thought was coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnosis was major depression and PTSD by history.   

In his April 2006 notice of disagreement (NOD) the Veteran reported that he suffered from anxiety attacks at least once per week, felt like he was on edge constantly, and had short-term memory loss.  

An April 2006 SSA evaluation notes that the Veteran had mild restriction of activities of daily living, moderate difficulty with social functioning, and difficulties maintaining concentration, persistence, or pace.  

A May 2006 VA outpatient treatment record notes that the Veteran was having difficulty with attention and focus.  He felt anxious and restless and liked to keep to himself.  He reported that his depression was about the same and that he had no suicidal or homicidal ideation.  On mental status examination the Veteran was well groomed and spoke with normal rate and volume.  His mood was mildly depressed with appropriate blunted affect.  He was alert and oriented to name, place, and date and his concentration and memory were intact.  His thought was coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnosis was major depression and PTSD by history.   

On June 2006 private psychological consultation (in SSA records) the Veteran was neatly dressed and well groomed. He was oriented to person, place, and time with good general knowledge and concentration.  His insight and judgment were in the average range.  His recent memory for verbal information was excellent.  A June 2006 private mental status examination notes that the Veteran was well groomed, had speech of normal rate and volume, was oriented to time, person, and place.  He had depressed mood and blunted affect with anger and paranoia.  His thought processes were normal, coherent, and logical.  He had difficulty recalling three presidents but good recall of three words.  He had normal attention but mild problems with concentration.  His insight, judgment, and ability to abstract were normal.  The diagnosis was major depression.  He had difficulty relating to others at work and problems responding to stress.  

An August 2006 VA outpatient treatment record notes that the Veteran had symptoms of depression, anger, and paranoia.  On examination the Veteran was well groomed and spoke with normal rate and volume.  His mood was mildly depressed with appropriate normal affect.  He was alert and fully oriented and his concentration and memory were intact.  His thoughts were coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnoses were major depression and PTSD.   A November 2006 VA outpatient treatment record notes that the Veteran was doing a little bit better.  On mental status examination he was well groomed and spoke with normal rate and volume.  His mood was mildly depressed with appropriate normal affect.  He was alert and oriented to name, place, and date and his concentration and memory were intact.  His thought was coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnoses were major depression and PTSD.   

A March 2007 VA outpatient treatment record notes that the Veteran reported that his depression was about the same.  He was unemployed, sleeping too much, and had low appetite, concentration, and energy.  On mental status examination the Veteran was well groomed and spoke with normal rate and volume.  His mood was mildly depressed with appropriate normal affect.  He was alert and oriented to name, place, and date and his concentration and memory were intact.  His thought was coherent, logical, goal-directed, and he did not have audio or visual hallucinations, delusions, or homicidal or suicidal ideation.  His insight and judgment were good.  The diagnosis was dysthymia and PTSD.
   
On August 2007 VA examination the Veteran reported a short attention span and inability to concentrate, which he reported was a problem occupationally.  He added that he had difficulty with anger and relationships.  He was close to relatives including his sisters and cousins.  He stated that he felt like people were watching him, which the examiner thought to be hypervigilance.  He reported working part time as a mechanic but became angry, made his boss mad, and was fired.  He reported working on classic cars travelling, watching television, mowing the lawn, doing home repairs, and going out to dinner and movies with his girlfriend.  The examiner noted the Veteran to have overall poor psychosocial functioning with a strained relationship but that he did engage in activities of daily living.  On mental status examination there was no impairment of thought process or communication.  The Veteran reported hallucinations of seeing shadows and hearing things.  There was no delusional content noted.  There were no suicidal or homicidal thoughts.  The Veteran was appropriately dressed and groomed and fully oriented with memory grossly intact.  There was no evidence of ritualistic or obsessive behavior.  The rate and flow of the Veteran's speech was normal with content that was goal directed.  The Veteran denied panic attacks but reported situational anxiety.   There was no impaired impulse control.  He had some occasional sleep impairment.  The diagnosis was PTSD with impaired psychosocial functioning, no friends, but some leisure pursuits.  His anger interfered with his employment.  A GAF of 55 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.

A December 2008 VA outpatient treatment record notes that the Veteran reported he had insomnia, nightmares, anxiety, irritability, and suicidal thoughts.  Later that day, he clarified with a different provider that he was not suicidal.  

On February 2009 VA examination the Veteran reported anger problems, difficulty getting along with others, lack of trust in relationships, nightmares, night sweats, concentration problems, difficulty completing tasks, and difficulty associating with people.  He stated that he looked behind and preferred to face the door.  He had difficulty at work although he had stopped hardcore drinking.  He endorsed occasional paranoia and loneliness.  He self-reported that his symptoms were moderate to severe.  He denied remission and noted that his capacity for adjustment was impaired.  He worked as a mechanics assistant.  He reported he liked to stay away from others.  On mental status examination the Veteran had good grooming and hygiene and his speech was of normal rate, rhythm, tone, and volume.  His thought processes were clear, logical, goal-directed, and coherent, with relevant and appropriate thought content.  His behavior was appropriate.  The examiner noted that the Veteran had a history of episodic paranoid ideation possibly reaching a delusional intensity, although he had no history of hallucinations.  The Veteran reported that others defined him as irritable and moody.  He had constricted affect and admitted to suicidal ideation with a plan, but no intent.  He was oriented to person, location, and time (except being one day off on the day of the month).  His remote memory, concentration, attention, abstract reasoning, and social judgment were fair.  The examiner noted that the Veteran's symptoms resulted in moderate to severe occupational and social impairment and that his substance abuse complicated the assessment of the severity of his psychological impairment.  He noted that it was likely that the Veteran's substance abuse represented a significant degree of his occupational and social impairment.  The Veteran reported no significant deficits in activities of daily living.  He exhibited mood disturbance, irritability, thoughts of suicide, fatigue, and feelings of lethargy.  The diagnosis was PTSD, depressive disorder NOS, cannabis dependence, alcohol abuse, and amphetamine abuse.  The examiner opined that with a limited degree of certainty it was estimated that the Veteran's PTSD resulted in reduced reliability and productivity.  A GAF score of 50 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.

A June 2009 VA outpatient treatment record notes that the Veteran reported that his symptoms had worsened in the 7 months prior and that stress and relationship problems were causing him more depression.  He reported difficulty falling and staying asleep, anhedonia, reduced energy, poor concentration, decreased appetite and motivation, increased irritability, and increased anxiety without panic attacks.  His desire to be social was decreased and he only socialized with family.  He reported nightmares two to three times per month, flashbacks and hypervigilance, emotional numbing and distancing, and exaggerated startle response.  He denied a history of psychosis or mania.  On mental status examination the Veteran was well dressed and groomed with speech that was normal in rate, volume, tone, and rhythm.  His mood was dysphoric with restricted affect that was mood congruent.  His thought processes were goal directed and coherent.  His content was negative for perceptual disturbance, delusional material, or suicidal or homicidal ideation.  He was alert and oriented times three with concentration, memory, and attention all intact.  He had good judgment and insight.  The diagnosis was PTSD and major depressive disorder.  A GAF of 48 was assigned, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  An August 2009 VA outpatient treatment record notes that the Veteran was not severely depressed, anxious, or agitated.  

A December 2009 letter from P.S. Ph.D. notes that she saw the Veteran for relationship therapy and that he had symptoms of PTSD evidenced by hypervigilance, paranoia, and fear with angry outrages.  He presented old anger and resentment with verbally violent explosions.  

At the July 2010 Travel Board hearing the Veteran testified that he had difficulty getting along with superiors and would get angry and throw things.  He noted that he had many jobs and due to anger he worked alone.  He reported nightmares, insomnia, and night sweats.  He reported that he'd held many jobs after service, and had difficulty keeping employment for longer than a few years.  He worked as a mechanic as it was solitary.  He stated that he slept with a gun.

A July 2010 statement from the Veteran's former girlfriend S.C. notes that the Veteran was unable to maintain an intimate relationship with her, that he was non-social in public, and had night sweats. 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects other psychiatric diagnoses such as major depressive disorder, cannabis dependence, alcohol abuse, and amphetamine abuse.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The Board finds that the medical evidence of record supports a 50 percent initial evaluation, but not a 70 percent evaluation, for the Veteran's PTSD.  First, the Veteran's GAF scores ranged from 48 to 55.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores reflecting moderate and serious severity of the Veteran's PTSD were assigned during the relevant time period.  Viewing these in the light most favorable to the Veteran, the scores signify serious PTSD symptomatology or any serious impairment in social, occupational, or school functioning.  There was one GAF score of 40 in December 2004, which contemplates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. These scores, however, to not automatically mandate the assignment of a 50 percent evaluation.  

Throughout the time period, the Veteran's PTSD has been manifested by symptoms of hypervigilance, anxiety, paranoia, fear, angry outbursts, insomnia, night sweats, anhedonia, reduced energy, poor concentration, decreased appetite and motivation, and increased irritability.  Loss of interest in activities, inability to keep employment for longer than a few years and worked as mechanic as it was solitary and allowed him to work on his own.  There was also difficulty with relationships, although he had had a girlfriend, was close with some relatives, and had a few friends that he spoke to.  He had a strained relationship with his mother.  In his April 2006 NOD, the Veteran reported that he suffered from anxiety attacks at least once per week.  The August 2007 VA examiner determined that the Veteran had overall poor psychosocial functioning with a strained relationship and that his anger interfered with employment.  The February 2009 VA examiner noted that the Veteran's symptoms resulted in moderate to severe occupational and social impairment.  It was noted that his substance abuse complicated the assessment of the severity of his psychological impairment, but opined that with a limited degree of certainty the Veteran's PTSD resulted in reduced reliability and productivity.  The Board finds that the evidence of record more closely approximates a 50 percent evaluation, which contemplates occupational and social impairment with reduced reliability and productivity including difficulty in establishing and maintaining effective work and social relationships.  

The evidence does not support, however, the assignment of a 70 percent evaluation, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including inability to establish and maintain effective work and social relationships.  

There is some evidence of disturbances of motivation and mood, but the Veteran's judgment and thinking have been consistently noted as good or intact.  Additionally, although the Veteran experiences difficulty in relationships, the evidence of record does not support a finding that there is an inability to establish and maintain effective relationships.  In summary, while the evidence shows the Veteran's PTSD causes him to have occupational and social impairment with reduced reliability and productivity, it does not show deficiencies in most areas.  The preponderance of the evidence is against a rating in excess of 50 percent.

      Left ankle

The Veteran's ankle disability is rated under Diagnostic Code 5271, which provides a 10 percent rating for moderate limitation of ankle motion and a maximum 20 percent rating where there is marked limitation of ankle motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

On August 2006 VA examination range of motion testing of the left ankle revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The examiner noted the range of motion to be within normal limits and that there was no tenderness or swelling.  There was no change in motion upon repeated testing and no pain, weakness, or tenderness.  The diagnosis was remote left ankle injury with residuals.  

On March 2007 VA examination the Veteran complained of left ankle pain rated 6/10 for 12 months prior.  He reported that his pain was worse with cold weather and prolonged standing and walking and that he could no longer work as a mechanic because he could not stand on his feet for 8 hours due to left ankle pain.  He could walk three quarters of a mile and stand for 45 minutes.  He denied symptoms of instability in the left ankle.  On examination the Veteran walked freely without difficulty or a limp and he did not use orthotic shoes, an ankle brace, or an assistive device.  The left ankle was slightly enlarged without joint effusion.  There was tenderness of the anterior talofibular ligament but no ligamentous laxity.  There was no anterior or lateral joint tenderness.  Range of motion testing (on three repetitions) of the left ankle revealed plantar flexion to 45 degrees, dorsiflexion to 20 degrees, inversion to 30 degrees, and eversion to 15 degrees.  There was no loss of motion, weakness, fatigability, or coordination.  The examiner noted that the Veteran did not appear to experience pain during the range of motion assessment or repetitive motion.  The assessment was mild chronic left ankle sprain.     

On June 2008 VA examination the Veteran reported pain of the left ankle rated 6/10 with rest, increasing to 8/10 with activity.  His pain was aggravated by standing 20 minutes, walking one block, going up and down stairs, and lifting over 40 pounds.  He had not worked since 2005 due to difficulty with the left ankle.  Range of motion testing revealed left ankle dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 45 degrees, and eversion to 30 degrees.  There was medial and lateral tenderness and tenderness of the Achilles tendon at insertion without edema.  The left ankle was not painful on motion and there was no additional limitation upon repetition.  There was no instability.  The assessment was chronic left ankle sprain with moderate symptoms, minimal disability, with subjective progression.  

On February 2009 VA examination the Veteran reported constant and sharp daily ankle pain rated 8/10 with walking one-half to two blocks.  Examination of the bilateral ankles showed no deformity, swelling, or palpable tenderness.  Range of motion testing revealed bilateral dorsiflexion to 15 degrees and plantar flexion to 35 degrees with pain.  There was no weakness, fatigue, incoordination, upon range of motion and there was no additional loss of range of motion on repetition.  The diagnosis was left ankle sprain with calcaneal spur.    

At the July 2010 Travel Board hearing the Veteran testified that he could no longer work due to left ankle pain and that he had problems bending, squatting, and carrying heavy weights.  He reported using a walking cane and wearing braces.  

The Board finds that an increased evaluation is not warranted as the evidence does not demonstrate marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  At the August 2006, March 2007 VA, June 2008, and February 2009 VA examinations, there was dorsiflexion to 15 and 20 degrees out of a normal 20 degrees.  There was plantar flexion to 35 and 45 degrees out of a normal 45 degrees.  This more closely approximately moderate limitation of motion, and not marked limitation of motion.  Each VA examination considered DeLuca criteria in range of motion testing and the February 2009 VA examiner noted that there here was no weakness, fatigue, incoordination, and no additional loss of range of motion on repetition.  The more recent functional limitations reported, inability to stand or walk for long periods without sitting, do not suggest a disability picture consistent with marked limitation of ankle motion.  While additional functional loss due to pain, fatigue, weakness, and incoordination must be considered, here there is no evidence of additional functional loss so as to bring the level of impairment to (or approximating) marked limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher rating for the left ankle disability and does not approximate such a level of severity.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence of record does not indicate ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  Degenerative and traumatic arthritis established by x-ray findings are generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  But under those Diagnostic Codes, a 20 percent evaluation is only assigned for x- ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  No such evidence is of record in this appeal.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

      Extraschedular evaluations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of those assigned is provided for certain manifestations of the service-connected PTSD and ankle disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD as it describes various symptomatology as it affects both social and occupational functioning, which are the symptoms that the Veteran's PTSD manifests.  Likewise, the criteria regarding the ankle address limitation of motion and functional disability, as exhibited by the ankle disability.  Accordingly, referral for extraschedular consideration is not warranted.

Claims to reopen

In a January 2004 rating decision, the RO denied service connection for a bilateral hearing loss and tinnitus because the Veteran did not report for a scheduled examination.  38 C.F.R. § 3.655(b) (2010).  The Veteran did not file an NOD.  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In January 2009, the Veteran filed a claim to reopen his claim of entitlement to service connection for hearing loss and tinnitus.  In a May 2009 rating decision, the RO reopened and reconsidered the Veteran's claims on a de novo basis.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the RO determined that new and material evidence was  presented to reopen the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the January 2004 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the January 2004 rating decision included the Veteran's STRs that are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and tinnitus. 

Evidence submitted after the January 2004 rating decision includes a report of June 2008 VA examination diagnosing a bilateral hearing loss disability by VA standards and bilateral constant tinnitus.  

As the claims were previously denied on an erroneous basis the Board will assume for purposes of this decision only that the claims were denied on all bases.  Accordingly, the evidence received after the January 2004 rating decision that shows that the Veteran has bilateral hearing loss by VA standards and tinnitus will be considered new and material.  Therefore, the new evidence pertains to unestablished facts necessary to substantiate the claims of service connection for hearing loss and tinnitus, raises a reasonable possibility of substantiating the claim, and is material.  Accordingly, the claims are reopened.


ORDER

Service connection for a lung disorder is denied.

New and material evidence having been received, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened; the claims are granted to this extent only.

An evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a left ankle disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain a VA examination.

A June 2008 VA examination was provided.  The examiner reviewed the claims file and diagnosed bilateral hearing loss and bilateral constant tinnitus.  The examiner opined that although it appeared the Veteran sustained significant military noise exposure, his completely normal audiometric thresholds at separation from service provide clear and convincing evidence that his hearing loss was not incurred while on active duty, but that the decline in audiometric thresholds occurred subsequent to his separation from service in 1971.  He noted that the etiology of the hearing loss would be a combination of genetic and environmental factors subsequent to service, with presbycusis a dominant etiology.  He opined that it was less likely than not that the Veteran's current hearing loss and/or tinnitus might be related to or due to combat noise exposure.  

The Board finds that a new medical opinion because the June 2008 VA opinion does not address whether the Veteran's hearing loss and/or tinnitus was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  

The Board notes that the Veteran's hearing underwent a threshold shift during service and that he has provided testimony that tinnitus began during service.  Additionally, the Veteran is a combat veteran, in receipt of a Combat Infantryman Badge and significant acoustic noise exposure is conceded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VA examination to determine the etiology of bilateral hearing loss and tinnitus.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss and tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner must also address the threshold shift in hearing as evidenced by the January 1970 and September 1971 hearing examinations in the STRs.  The examiner must also address the Veteran's lay statements of tinnitus during service and since that time.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


